Title: From Thomas Jefferson to Anne Cary Randolph, 6 July 1805
From: Jefferson, Thomas
To: Randolph, Anne Cary


                  
                     My dearest Anne 
                     
                     Washington July 6. 05.
                  
                  I do not know whether it is owing to your laziness or mine that our letters have been so long intermitted. I assure you it is not to my want of love to you, and to all of those about you, whose welfare I am always so anxious to learn. but it is useless to discuss old bankrupt scores. we will therefore burn our old accounts, and begin a new one on the 1st. day of October next.   I have expected to be able to set out for Monticello on Monday the 15th. but as I have not yet recieved Capt. Lewis’s letters and the Western mail will not come in till Tuesday morning the 16th. very possibly I may not be able to set out till that or even the next day Wednesday. in the last case Ellen will not be able to go to bed for three nights, lest I should catch her there. it is possible the letters may come sooner in which case I see nothing to hinder my setting out on the Monday. you will be able to give me an account of your stewardship of the fowls. I expect but a short one from Ellen. I inclose a letter from Dr. Mitchell in answer to one which accompanied a packet from your Papa. deliver my endearments to all the family, and above all to your mama: and accept kisses & salutations for yourself.
                  
                     Th: Jefferson 
                     
                  
               